DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4, 6-12, 14-22 are pending, of which claims 16-20 are withdrawn because of earlier restriction and election without traverse. Claims 1-4, 6-12, 14, 15, 21 and 22 are under current examination.
Withdrawn Rejections
The rejections made under 35USC § 103 in office action dated 11/30/2021 is hereby withdrawn in view of Applicant’s remarks and amendment of the instant claims.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims

Claims 16-20 have been canceled.

Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance:
	Applicant’s process of treating prostate cancer using composition as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating prostate cancer using composition as in the instant claims. The closest prior art, Zhu (Acta Biochim Biophys Sin, 2017, 49(11) 999-1007), teaches a method of treating human prostate cancer using doxycycline containing composition and shows the result on castration-resistant prostate cancer (CRPC) cells.  Thus, the cited prior art differs with regard to the composition of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process of the instant claims. 
Therefore, Claims 1-4, 6-12, 14, 15, 21 and 22 are allowed.
Conclusion
Claims 1-4, 6-12, 14, 15, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623